Opinion of tiie Court, Boggs, «7. This is an appeal from a judgment imposing upon the appellant a fine for alleged unlawful sales of intoxicating liquors. Counsel for the people in their brief say: “ The case upon its merits presents a single issue, and that is whether extract of lemon may be sold without violating section 2 of the dram shop act.” An article generally and properly known and used for culinary purposes, recognized, and a formula prescribed for its preparation as such, in standard dispensatories prior to the enactment of the dram shop act, and not then known and classed among liquors used as a beverage, is not, we think, to be deemed an intoxicating liquor within the meaning of the enactment, simply because it contains alcohol, and may, or in fact does, produce intoxication. This view is supported by the cases collected in Vol. 37 American Reports, page 284. (Intoxicating Liquor cases.) See also Black on Intoxicating Liquor, chapter 1, Sec. 8. Extract of lemon, it appears from the evidence, is such a preparation, and it is not to be deemed as within our statute, simply upon proof that it contains alcohol in sufficient quality to produce, and does produce, intoxication. There is no proof that the sales of extract of lemon, of which the appellant was convicted, were mere shifts or devices to avoid the penalties or evade the provisions of the dram shop act. The judgment must be and is reversed and the cause remanded.